DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.                  Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (2020/0120569).
-Regarding claim 19, Baek et al  teaches a method (“PDCP duplication”, [0013]) performed by an apparatus (“terminal”, [0013]) provided in a communications device (being the apparatus), said method (see figure 7 and [0013, 0078, 0079]) comprising: 
procedure of determining that at least one logic channel (702) of a plurality of logical channels (comprising (701, 702)) configured for packet duplication (“duplicate packet transmission”, [0078]) is to be deactivated (see [0078, 0079]); and 
procedure of determining an allocation of one or more cells (714, 715) associated with the at least one deactivated logical channel to one or more active logical channels (701) of said plurality of logical channels configured for packet duplication (see [0079]).
 
 
Claim Rejections - 35 USC § 103
4.                  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
5.                  Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (2020/0120569) in view of Jung et al (2019/0393989).
-Regarding claim 1, Baek et al  teaches an apparatus (“terminal”, [0013]), the apparatus (see figure 18) comprising at least one processor (1820) and at least one memory (1830), wherein the at least processor causes the apparatus to perform a packet duplication method (“PDCP duplication”, [0013]) (see figure 18 and [0013, 0130-0134]), said method (see figure 7 and [0013, 0078, 0079]) comprising: 
procedure of determining that at least one logic channel (702) of a plurality of logical channels (comprising (701, 702)) configured for packet duplication (“duplicate packet transmission”, [0078]) is to be deactivated (see [0078, 0079]); and 
procedure of determining an allocation of one or more cells (714, 715) associated with the at least one deactivated logical channel to one or more active logical channels (701) of said plurality of logical channels configured for packet duplication (see [0079]).
            Baek et al  does not clearly teach that the least one memory includes  computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus to perform the method, as claimed.
            In analogous art, Jung et al  teaches a method of a device “electronic device” can implemented with a processor “one or more processors” and a memory (“computer readable including computer code “software” for one or more programs “software modules”, the at least one memory and the computer code configured, with the processor to cause the device to perform the method, (see [0235]).
            Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Baek et al  and Jung et al  to implement Baek et al, as taught by Jung et al, in order to arrive at the claim feature in such a way that the method would be programmable, wherein the least one memory would include computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus to perform the method (as taught by Jung et al).  One skilled in the art would have been motivated to make such the combination because by doing so, the apparatus/the at least one processor would be enhanced with programmability.
 
-Regarding claim 20, Baek et al  teaches a method (“PDCP duplication”, [0013]) performed by an apparatus (“terminal”, [0013]), said method (see figure 7 and [0013, 0078, 0079]) comprising: 
procedure of determining that at least one logic channel (702) of a plurality of logical channels (comprising (701, 702)) configured for packet duplication (“duplicate packet transmission”, [0078]) is to be deactivated (see [0078, 0079]); and 
procedure of determining an allocation of one or more cells (714, 715) associated with the at least one deactivated logical channel to one or more active logical channels (701) of said plurality of logical channels configured for packet duplication (see [0079]). Baek et al  further teaches that the apparatus comprises at least one processor (1820) and non-transitory computer readable medium (1830), wherein the at least processor causes the apparatus to 
Baek et al  does not clearly teach that the non-transitory computer readable medium comprises program instructions stored thereon which when run on the at least one processor cause the apparatus to perform the method, as claimed.
In analogous art, Jung et al  teaches a method of a device “electronic device” can implemented with a processor “one or more processors” and a non-transitory computer readable medium (“computer readable storage medium” comprising program instructions “software modules” stored thereon which when run on the at least one processor cause the apparatus to perform the method, (see [0235]).
            Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Baek et al  and Jung et al  to implement Baek et al, as taught by Jung et al, in order to arrive at the claim feature in such a way that the method would be programmable, wherein the non-transitory computer readable medium would comprise program instructions stored thereon which when run on the at least one processor cause the apparatus to perform the method (as taught by Jung et al).  One skilled in the art would have been motivated to make such the combination because by doing so, the apparatus/the at least one processor would be enhanced with programmability.
 
-Regarding claim 2, Baek et al  in view of Jung et al  teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to determine the allocation using one or more preconfigured rules (being instructions provided in a message (“message”, [0014] of Baek et 
            -Regarding claim 3, Baek et al  in view of Jung et al  teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to receive the one or more preconfigured rules from the base station (see [0014] of Baek et al).
            -Regarding claim 4, Baek et al  in view of Jung et al teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to a logical channel (701 of Baek et al) of the plurality of logical channels configured for packet duplication, the logical channel being a primary logical channel (since said logical channel is always active no matter when the logical channel (702 of Baek et al) is activated or deactivated) (see figure 7 of Baek et al).
            -Regarding claim 5, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the one or more active logical channels (701 of Baek et al) in dependence on a logical channel index of at least one of said plurality of logical channels configured for packet duplication in such a way that the one or more cells associated with the deactivated logical channel to the one or more active logical channels (701) is allocated in dependence on the logical channels (701) as one of said plurality of logical channels which is still active during the deactivated logical channel (702 of Baek et al)  is deactivated (see figure 7 
            -Regarding claim 6, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701) (see figure 7 and [0079] of Baek et al), which is identified by its logical channel index (with an index value =1) ( see (LOGICAL CHANNEL 1), figure 1 of Baek et al) being a highest logical channel index. 
            -Regarding claim 7, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to one or more active logical channels in dependence on activity associated with the logical channels (701 of Baek et al) as one or more active logical channels of said plurality of logical channels configured for packet duplication as being still active during the time deactivated logical channel (702 of Baek et al)  is deactivated (see figure 7 and [0079] of Baek et al).
            -Regarding claim 8, Baek et al  in view of Jung et al teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as an active logical channel associated with a packet (“a packet”, [0079] of Baek et al) to be transmitted, (see figure 7 and [0079] of Baek et al), the packet which  is identify by a sequence number of a packet (“sequence number (SN)”, [0048] of Baek et al), which in turned, is inherently either a highest sequence number of a packet or a lowest sequence number of a packet in comparison with a sequence number of a packet previously received by the apparatus via the logical channels (701).
            -Regarding claim 9, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as one or more active logical channels in dependence on a predefined mapping between said logical channels (see the mappings of the logical channels (701) to (711, 712, 713, 714, 715 of Baek et al) and un-mappings of the deactivated logical channel (702 of Baek et al) shown on right side of figure 7 and [0079] of Baek et al).
            -Regarding claim 10, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701) as one or more active logical channels in dependence on a number of cells (711, 712, 713, 714, 715 of Baek et al) associated with the logical channels (701) as one or more active logical channels of said plurality of logical channels configured for packet duplication, such that the one or more cells associated with the deactivated logical channel are allocated to the logical channels (701 of Baek et al) as an active logical channel associated with highest number of allowed cells (711, 712, 713, 714, 715), (see the mapping shown the right side of figure 7 and [0079] of Baek et al).
-Regarding claim 11, Baek et al  in view of Jung et al   teaches that (see figure 17 of Baek et al), the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as one or more active logical channels configured for packet duplication in dependence on cells (711, 712, 713, 714, 715 of Baek et al) mapped to the logical channels (701 of Baek et al), wherein said cells are all possible cells that the apparatus is associated with, and each cell inherently is allocated with a number of carriers in a given band (e.g., a “60-GHz band”, [0003] of Baek et al ) for transmission such that the one or more cells (714, 715 of Baek et al) associated with the deactivated logical channel (702 of Baek et al) are allocated to the logical channels (701 of Baek et al) as an active logical channel associated with most number of carriers, (see the mapping shown the right side of figure 7 and [0079] of Baek et al); or in another word, the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as one or more active logical channels in dependence on a number of carriers (allocated to cells (711, 712, 713, 714, 715) of Baek et al)  in the given band associated with the one or more active logical channels of said plurality of logical channels configured for packet duplication such that the one or more cells (714, 715 of Baek et al) associated with the deactivated logical channel are allocated to the logical channels (701 of Baek et al) as an active logical channel associated with most number of carriers.
-Regarding claim 12, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as  one or more active logical channels in dependence of the channel access priority class of the logical channels (701 of Baek et al) as said logical channel is always active no matter when the logical channel (702 of Baek et al) is activated or deactivated) (see figure 7 of Baek et al).
            -Regarding claim 13, Baek et al  in view of Jung et al teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to allocate the one or more cells associated with the deactivated logical channel to the logical channels (701 of Baek et al) as  an active logical channel associated with a same cell group as the deactivated logical channel, wherein the logical channels (701 of Baek et al) and the deactivated logical channel (702 of Baek et al) is considered to form the same cell group as they couple to the same network node (“PDCP device”, [0119] of Baek et al), (see figure 7 and [0119] of Baek et al).
            -Regarding claim 14, Baek et al  in view of Jung et al   teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to receive information (ACTIVATING PACKET DUPLICATION of Baek et al) from a base station (“base station”, [0014] of Baek et al) indicating that the logical channel (702 of Baek et al) as one or more of the deactivated logical channels is to be activated and reallocating the one or more cells previously associated with that respective logical channel to that respective logical channel by reallocating cells (714, 715 of Baek et al) as  the one or more cells previously associated with the logical channel (702 of Baek et al) to the logical channel (702), (see figure 7 and [00014, 0077-0079] of Baek et al).
            -Regarding claim 15, Baek et al  in view of Jung et al  teaches that the at least one memory and the computer program code are configurable to, with the at least one processor, cause the apparatus at least to receive information (ACTIVATING PACKET indicating that with the logical channel (702 of Baek et al) as at least one of a plurality of logical channels configured for packet duplication is to be deactivated and in response thereto determine, by the base station,  that the respective logical channel is to be deactivated (see figure 7 and [00014, 0077-0079] of Baek et al).
            -Regarding claim 16, Baek et al  in view of Jung et al teaches that the plurality of logical channels can comprise at least 3 logical channels (“two or more radio link control (RLC) devices 101, 102”, [0040]) (see [0040, 0041)] of Baek et al) for packet duplication, and therefore, at least two logical channels (as a plurality of logical channels) other than the logical channel (702 of Baek et al) can remain active for the packet duplication after deactivation of the logical channel (702 of Baek et al) as the at least one of a plurality of logical channels configured for packet duplication, as determined by a base station (“base station”, [0014] of Baek et al)   (see figure 7 and [00014, 0077-0079] of Baek et al).
            -Regarding claim 17, Baek et al  in view of Jung et al teaches that the packet duplication is a carrier aggregation -based packet duplication in a carrier aggregation (“CA environment”, [0041] of Baek et al ) (see figure 1 and [0018, 0041]), wherein the packet duplication can also be a dual connectivity -based packet duplication (indicated by respective cell group identifiers (“indicator for a network node or a cell group”, [0059] of Baek et al) in a dual connectivity structure (see [0059, 0076] of Baek et al), or in another word, the packet duplication comprises a dual connectivity -based packet duplication (indicated by respective cell group identifier (“indicator for a network node or a cell group”, [0059] of Baek et al) in a dual connectivity structure, and a carrier aggregation -based packet duplication in each of the at least two cell groups (identified by respective cell group identifiers) of the dual connectivity -based packet duplication, (see figure 1, [0039, 0040, 0049, 0076] of Baek et al).
            -Regarding claim 18, Baek et al  in view of Jung et al teaches that a carrier aggregation -based packet duplication (shown in figure 1 of Baek et al) is supported by a single medium access control entity (“base station”, [0014] of Baek et al), (see [0014, 0039] of Baek et al).
 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463